Fish, C. J.
In an action upon a life-insurance policy the petition was dismissed upon special demurrer, which ruling was affirmed by this court. 144 Ga. 534 (87 S. E. 668). Subsequently the plaintiff brought a second action on the same policy, and the defendant pleaded the judgment dismissing the former action as res adjudicata. The trial judge who passed on the case without a jury sustained the plea. Upon review by the Court, of Appeals the judgment of the trial court was reversed. 21 Ga. App. 777 (95 S. E. 268). The case came before this court on certiorari. The original petition having been dismissed on special demurrer, and not on general demurrer going to the merits of the case, it was properly decided, on writ of error, that the trial judge erred in sustaining the plea of res adjudicata; and that decision is

Affirmed.


All the Justices coneur.